Case 3:19-cv-00315-DJS Document 27 Filed 06/06/19 Page 1 of 1
LAW OFFICES OF

Robert J. DeGroot ROBERT J ° D eGROOT Oleg Nekritin

NJ Bar #282351972 Attorneys At Law NJ Bar #018752009
NY Bar #2921633 NY Bar #4855789

June 6, 2019

Hon. Warren W. Eginton,

Senior United States District Court Judge
for the District of Connecticut

Brien McMahon Federal Building

915 Lafayette Boulevard

2nd Floor Annex

Bridgeport, Connecticut 06604

Re: Z.P. vs. Yale University
Civil Action No.: 3:19-cv-00315

Dear Judge Eginton:

I represent the Plaintiff in the above captioned matter.
The Defendants filed a 12 (b) (6) motion to dismiss the
Complaint for failure to state a cause of action on April 22,
2019. This firm was admitted pro hac vice to represent the
Plaintiff on May 9, 2019. I neglected to see the Defendants’
motion to dismiss on the ECF docket sheet until yesterday and I
do not believe I was served with a hard copy of the motion.
With the consent of my adversary, I respectfully request that
the Court permit the Plaintiff to file an opposition to the 12
(b) (6) motion on or by June 21, 2019.

I thank the Court for its consideration of this request.

R lly submitted,
_>

Robert J. De Groot, Esq.

 

cc: Patrick Noonan, Esq.

60 Park Place, Suite 105 * Newark, New Jersey 07102
973.643.1930 Phone * 973.643.7231 Fax * RobertJ}DeGroot@aol.com Email
